SECOND DIVISION
                                ANDREWS, P. J.,
                             MCFADDEN and RAY, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 22, 2016




In the Court of Appeals of Georgia
 A14A0979. SHIRLEY v. THE STATE.

      RAY, Judge.

      In Shirley v. State, 330 Ga. App. 424 (765 SE2d 491) (2014), this Court

affirmed the trial court’s order denying Michael Scott Shirley’s motion to suppress

evidence related to images of child pornography seized from his home, finding that

the application for a search warrant was supported by probable cause. In Shirley v.

State, 297 Ga. 722 (777 SE2d 444) (2015), the Supreme Court reversed, determining

that the warrant application was insufficient to support probable cause and that

Shirley’s motion to suppress should have been granted. Accordingly, we vacate our

earlier opinion, adopt the Supreme Court’s opinion as our own, and reverse the

judgment of the trial court.

      Judgment reversed. Andrews, P. J., and McFadden, J., concur.